PER CURIAM:
Warren Chase appeals the district court’s order dismissing his complaint seeking the return of property and money as frivolous. We have reviewed the record and find no reversible error. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Chase v. Everd, No. 1:07-cv-02581-CCB (D.Md. Jan. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.